       Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 1 of 7 PageID #:73




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 EVEIANA NAZARIO,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:19-cv-04349

 DIVERSIFIED CONSULTANTS, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                 FIRST AMENDED COMPLAINT

         NOW comes EVEIANA NAZARIO (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of DIVERSIFIED

CONSULTANTS, INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Illinois.




                                                  1
        Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 2 of 7 PageID #:73




                                                       PARTIES

       4. Plaintiff is a consumer over-the-age of 18, residing in Cook County, Illinois, which is

located within the Northern District of Illinois.

       5. Defendant promotes that it “provides third party collection services[.]”1 Defendant is a

corporation organized under the laws of the state of Florida with John Crawford as its registered

agent located at 1200 Riverplace Boulevard, Suite 800, Jacksonville, FL 32207.

       6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                    FACTS SUPPORTING CAUSES OF ACTION

       7. The instant action stems from Defendant’s attempts to collect upon a consumer debt

(“subject consumer debt”) from Plaintiff.

       8. Upon information and belief, the subject consumer debt is a financial obligation incurred

for a personal, household purpose.

       9. Throughout 2019 Defendant has called Plaintiff’s cellular phone number, (773) XXX-

5052.

       10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -5052. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

       11. On or around June 24, 2019 Defendant called Plaintiff’s cellular phone number and asked

to speak with “Erika Ariana”.

       12. Plaintiff does not know Erika Ariana or have any relationship with her.



1
    https://www.dcicollect.com/services/third-party-services/

                                                           2
       Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 3 of 7 PageID #:73




   13. In response to Defendants request to speak with Erika Ariana Plaintiff stated, “I am sorry,

who is this?” Defendant responded by stating that it the communication was from a debt collector

and an attempt to collect a debt.

   14. Plaintiff never identified herself as Ericka Ariana nor did Defendant seek to confirm that it

was speaking with the right person.

   15. Defendant continued to place calls to Plaintiff’s cellular phone seeking payment of the

subject consumer debt through at least July 2, 2019.

   16. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to: (312) 500-1848, (312) 626-6711, (312) 626-6147, and

(312) 500-1841.

   17. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

   18. Upon answering calls from Defendant, Plaintiff has experienced a significant pause,

lasting several seconds in length, before a live representative begins to speak.

   19. Plaintiff has never had any business relationship with Defendant nor has she ever given it

permission to call her cellular phone, so Plaintiff was confused as to why Defendant was contacting

her.

   20. On at least one occasion, Defendant attempted to collect upon the subject consumer debt

from Plaintiff, an innocent consumer who does not have any obligation to pay Defendant.

   21. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenditure of assets.

   22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.




                                                    3
     Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 4 of 7 PageID #:73




   23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

for an unknown individual, emotional distress, increased risk of personal injury resulting from

the distraction caused by the calls, increased usage of her telephone services, loss of cellular

phone capacity, diminished cellular phone functionality, decreased battery life on her cellular

phone, and diminished space for data storage on her cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   27. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   28. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c(b)

   29. Under the FDCPA, §1692c(b), “without the prior consent of the consumer given directly

to the debt collector…a debt collector may not communicate, in connection with the collection of

any debt, with any person other than the consumer, his attorney, a consumer reporting agency…the

attorney of the creditor, or the attorney of the debt collector.”

   30. Defendant violated §1692c(b) by contacting Plaintiff on multiple occasions even though

Plaintiff is an innocent consumer who has no obligation to pay the subject consumer debt. On at




                                                   4
     Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 5 of 7 PageID #:73




least one occasion, Defendant attempted to collect upon the subject consumer debt from Plaintiff

despite the fact that Plaintiff is not the debtor it was seeking.

          b. Violations of the FDCPA, §1692d

    31. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

    32. Defendant violated §1692d and d(5) when it repeatedly called Plaintiff to collect upon a

the subject consumer debt, which she does not owe. Defendant called Plaintiff numerous times.

This repeated behavior of systematically calling Plaintiff’s cellular phone was harassing and

abusive. The frequency and nature of calls shows that Defendant’s goal was to harass Plaintiff.

    33. As Plaintiff is not the purported underlying debtor, Defendant’s collection calls were

harassing to Plaintiff.

          c. Violations of FDCPA § 1692e

    34. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

   35. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    36. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject consumer debt. Defendant repeatedly contacted the wrong party



                                                   5
     Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 6 of 7 PageID #:73




seeking to collect upon a debt. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the legal ability to contact her when Defendant lacked such consent.

        d. Violations of FDCPA § 1692f

   37. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   38. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling to collect upon a debt not owed by Plaintiff. Attempting to coerce

Plaintiff into payment by placing multiple phone calls when contacting the wrong person is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   39. As pled in paragraphs 21 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff EVEIANA NAZARIO, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                 6
     Case: 1:19-cv-04349 Document #: 20 Filed: 09/18/19 Page 7 of 7 PageID #:73




Dated: September 18, 2019                           Respectfully submitted,

s/ Nathan C. Volheim                                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Northern District of Illinois       Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com




                                                7
